 

 

EXHIBIT 10.3

 

EXHIBIT A

 

AMENDMENT TO

TOREADOR ROYALTY CORPORATION

1990 STOCK OPTION PLAN

 

Pursuant to the provisions of Section 9 of the Toreador Royalty Corporation 1990
Stock Option Plan (the “Plan”), the Plan is hereby amended, effective as of May
15, 1997, as follows:

 

1.

Paragraph 1.7 of the Plan is hereby amended in its entirety to read as follows:

 

“Eligible Individuals shall mean officers and key employees, including officers
and directors who are also employees of the Corporation or any of its
Affiliates.

 

2.

Paragraph 3.1 of the Plan is hereby amended in its entirety to read as follows:

 

“The Plan shall be administered by a Committee appointed by the Board of
Directors and consisting of not less than two members of the Board of Directors,
who, at the time of their appointment to the Committee and at all times during
their service as members of the Committee, are “non-employee directors” as then
defined under Rule 16b-3 under the Act or any successor rule.

 

3.

Capitalized terms used and not otherwise defined herein have the respective
meanings given to them in the Plan.

 

TOREADOR ROYALTY CORPORATION

 

By:

/s/ JOHN MARK McLAUGHLIN

 

Name: John Mark McLaughlin

 

Title: President

 

 